DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the first Species embodied in claims 1-2, 5-6, 11-12, and 15-16 in the reply filed on 08 December 2021 is acknowledged.  The traversal is on the ground(s) that all three species should be examined because 37 CFR 1.146 provides for a reasonable number of species within an application.  This is not found persuasive because each species provides for a different set of searches and considerations that create a burden for the examiner.  The search for leak testing a regulator is different from the search for either leak testing a weld or a threaded joint between two pipes.  Searching for each species, consideration of found prior art for each species, and application of the prior art for each species creates a burden for the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3-4, 7-10, 13-14, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 08 December 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figure 5:  The lead line representing reference numeral (554) appear to be pointing to the interior of pipe (550) rather than the "seal" connecting first pipe (550) with second pipe (552).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numeral -- 328 -- does not appear within Figure 3, as suggested by the disclosure in paragraph [0020], line 7.
   Reference numeral -- 521 -- does not appear within Figure 5, as suggested by the disclosure in paragraph [0064], line 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0001], line 3:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0002], line 1:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraphs [0004], [0005], and [0006], line 1:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0008], lines 2 and 6:  Each occurrence of the term "Nitrogen" should be corrected to read -- nitrogen -- because the term is not a proper noun.
   Paragraph [0009], lines 1, 2, 6, 7, 8, and 9:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.

   Paragraph [0010], line 6:  The term -- the sealing element -- should be inserted prior to reference numeral "106"; and the term -- the body -- should be inserted prior to reference numeral "120".
   Paragraph [0010], line 10:  The term -- a cap -- should be inserted prior to reference numeral "104D".
   Paragraph [0010], lines 10 and 11:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0011], lines 1, 2, 4, 6, 7, 8, and 11:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0012], line 2:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0013], line 3:  A -- comma -- should be inserted prior to the first occurrence of the term "is".
   Paragraph [0013], line 5:  The term "externally threads", either should be corrected to read -- external threads -- or -- externally threaded portion --.
   Paragraph [0013], line 5:  The phrase
-- to clamp and seal the sealing element -- should be inserted prior to reference numeral "206".
   Paragraph [0013], line 6:  The term -- the body -- should be inserted prior to reference numeral "220".

   Paragraph [0013], lines 10, 11, and 12:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0014], lines 1, 2, 4, and 5:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0019], lines 1, 2, and 3:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0020], line 5:  The term "externally threads" either should be corrected to read -- external threads -- or -- externally threaded portion --; and the term "seal" should be replaced with the phrase -- clamp and seal the sealing element --.
   Paragraph [0020], line 6:  The term -- the body -- should be inserted prior to reference numeral "320".
   Paragraph [0020], line 9:  The term -- a cap -- should be inserted prior to the numeral "304D"; or the term "with" should be corrected to read -- at --.
   Paragraph [0020], lines 10, 11, and 12:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0021], lines 1, 2, 3, 4, and 6:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0022], lines 4 and 5:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0024], line 3:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.

   Paragraph [0025], line 3:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0026], lines 1, 3, 5, 6, and 7:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0027], line 2:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0031], lines 2 and 5:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0032], lines 1 and 2:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0033], lines 1, 3, and 4:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0034], lines 1 and 2:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0035], lines 1, 2, and 3:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0038], line 1:  The term "pressurize" should be corrected to read
-- pressure --.
   Paragraph [0038], lines 1 and 4:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0041], line 5:  The term "Helium" should be corrected to read

   Paragraph [0042], line 5:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0043], line 5:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0046], line 1:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0047], line 1:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0048], line 1:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0049], line 3:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0050], line 3:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0051], line 3:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0052], line 3:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0053], line 1:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0058], line 1:  A -- comma -- should be inserted after the term "invention". 

   Paragraph [0058], line 2:  The term "Nitrogen" should be corrected to read
-- nitrogen -- because the term is not a proper noun.
   Paragraph [0060], line 1:  The term "Helium" should be corrected to read
-- Helium -- because the term is not a proper noun.
   Paragraph [0062], line 1:  The term "that" should be deleted.
   Paragraph [0062], line 2:  Both occurrences of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0062], line 2:  The term "Nitrogen" should be corrected to read
-- nitrogen -- because the term is not a proper noun.
   Paragraph [0063], line 5:  The term "externally threads" either should be corrected to read -- external threads -- or -- externally threaded portion --; and the term "seal" should be replaced with the phrase -- clamp and seal the sealing element --.
   Paragraph [0063], line 6:  The term -- the body -- should be inserted prior to reference numeral "420".
   Paragraph [0063], lines 8, 10, 13, and 14:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0064], line 1:  Should reference numeral "500" be deleted and inserted after the term "joint".  Line 11 references numeral 500 as the joint fitting and not the pipe.

   Paragraph [0064], line 4:  The term "externally threads" should be corrected to read either -- external threads --.
   Paragraph [0064], lines 6, 8, 9, 11, and 13:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0065], lines 3, 6, 8, 11, and 13:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0065], line 4:  The term "is" should be deleted.
   Paragraph [0066], lines 1, 4, 5, and 7:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0067], lines 2, 3, and 7:  Each occurrence of the term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Paragraph [0074], line 6:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Paragraph [0078], line 2:  One occurrence of the term "in" should be deleted.

Appropriate correction is required.


Claim Objections
Claims 1-2, 5-6, 11-12, and 15-16 are objected to because of the following informalities:
Re claim 1, claim lines 3 and 6:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Re claim 1, claim line 3:  The term "pressurize" should be corrected to read
-- pressure --.
   Re claim 1, claim line 3:  The article "the" prior to the term "exterior" should be corrected with the article -- an --. 
   Re claim 6, claim lines 2 and 3:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
   Re claim 6, claim line 3:  The article "the" prior to the term "exterior" should be corrected with the article -- an --. 
   Re claim 11, claim lines 3, 5, and 10:  The term "Helium" should be corrected to read -- helium -- because the term is not a proper noun.
   Re claim 16, claim line 2:  The term "Helium" should be corrected to read
-- helium -- because the term is not a proper noun.
	   
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



   Re claim 1, claim line 6:  It is not clear what is meant by "a large pressure differential" as claimed.  The term "large" is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is not clear what amount of pressure differential is required to be deemed a large differential as compared to a small pressure differential.
	   NOTE:  The examiner is interpreting "large" to mean any amount of pressure differential that allows helium to enter a part under test and move through the part to a spectrometer (i.e. pressure differential large enough to cause fluid movement in order to impart leak detection).

   Re claim 6, claim lines 2-4:  Is this "a leak" and/or "a non-leak" the same leak or non-leak previously recited in claim 1, claim line 8?
	   NOTE:  The examiner is interpreting a leak or non-leak as being the same leak or non-leak being tested for in the device under test.


	   NOTE:  The examiner is interpreting "large" to mean any amount of pressure differential that allows helium to enter a part under test and move through the part to a spectrometer (i.e. pressure differential large enough to cause fluid movement in order to impart leak detection).

   Re claim 16, claim line 3:  Is this "a leak" and/or "a non-leak" the same leak or non-leak previously recited in claim 11, claim line 9?
	   NOTE:  The examiner is interpreting a leak or non-leak as being the same leak or non-leak being tested for in the device under test.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Helium-Based Leak Testing" (Sprovieri).
   With respect to the limitations of claim 1, Sprovieri discloses a method for testing a device under test comprising the following steps:
      applying a vacuum to an interior of the device under test (apply vacuum to inside of an assembly - page 3, line 5);
      externally applying helium under pressurize to a predetermined area on the exterior of the device under test (a probe is utilized to blow helium onto possible leak points, which are on exterior of assembly - page 3, line 6) wherein said pressure applied during the external pressurization is higher as compared to the vacuum applied to the interior of the device under test to enable a utilization of a large pressure differential (helium at a higher pressure is caused to be drawn into the assembly (lower pressure ) to enable utilization of a "large" pressure differential), while not leaving residual helium in a wetted area thus minimizing operator influence and interpretation (helium is drawn from exterior of assembly to the interior of said assembly; and making sure exterior of assembly is clean reduces the potential of residual gas residing on dirt or dust on assembly - page 3, lines 21-25); and
helium drawn into the assembly is detected by a sensor indicating a leak - page 3, line 7).

   With respect to the limitation of claim 11, Sprovieri discloses a method for testing a device under test comprising the following steps:
      applying a vacuum to an interior of the device under test (apply vacuum to inside of an assembly - page 3, line 5);
      externally applying helium under pressure to a predetermined area on an exterior of the device under test (a probe is utilized to blow helium onto possible leak points, which are on exterior of assembly - page 3, line 6);
      applying helium under a larger pressure on the exterior of the device under test as compared to the vacuum applied to the interior of the device under test (helium being blown onto exterior is applied with a positive pressure, whereas the vacuum is negative pressure; thus the helium has a larger (positive vs negative), higher pressure than the vacuum);
      utilizing a large pressure differential on the exterior of the device under test as compared to the vacuum applied during to the interior of the device under test (helium at a higher pressure is caused to be drawn into the assembly (lower pressure ) to enable utilization of a "large" pressure differential);
      detecting a leak in the device under test (helium drawn into the assembly is detected by a sensor indicating a leak - page 3, line 7); and 
making sure exterior of assembly is clean reduces the potential of residual gas residing on dirt or dust on assembly, which can affect accuracy of the test - page 3, lines 21-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over "Helium-Based Leak Testing" (Sprovieri) in view of US 2014/0352408 (Tharaldson et al.).
   With respect to the limitation of claims 2 and 12, Sprovieri discloses all of the limitations of the base claim, but fails to disclose that the assembly being tested is a regulator.
	   Tharaldson et al. disclose a system and method for diagnosing a field device, whereby a field device may be identified as a pressure regulator (abstract, line 1 and paragraph [0002]) or other field devices, such as valves (18, 22, 71 - Figure 1 - paragraph [0037], lines 13-19).   Tharaldson et al. further disclose leak testing the pressure regulator by performing a valve leak test on the regulator (paragraph [0008]).  Modifying Sprovieri to perform a leak test on a regulator would have been obvious to paragraph [0003], lines 22-24). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 5-6 and 15-16 because the prior art of record fails to teach and/or make obvious the limitation of further including a sensing element positioned on a body of the regulator wherein the sensing element is held in place by a bonnet nut secured to the body of the regulator in combination with all of the limitations of the base claim and all intervening claims.

Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose various means for leak testing a regulator or valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856